 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    HOLLY RYDMAN, individually and on                 CASE NO. C18-1578 RSM
      behalf of a class of similarly situated
 9    individuals,                                      ORDER DENYING STIPULATED
                                                        MOTION TO WITHDRAW
10                          Plaintiff,                  PREVIOUSLY FILED DOCUMENT
                                                        (DKT. NO. 46)
11    v.

12    CHAMPION PETFOODS USA, INC., a
      Delaware corporation, and CHAMPION
13    PETFOODS LP, a Canadian limited
      partnership,
14
                            Defendants.
15

16          This matter is before the Court on the parties’ Stipulated Motion to Withdraw Previously

17   Filed Document (Dkt. No. 46). Dkt. #49. The motion follows the Court’s denial of the parties’

18   motion to seal Plaintiff’s Second Amended Class Action Complaint. Dkt. #48. The Court denied

19   the previous motion to seal because the motion did not address the applicable legal standard, did

20   not provide a specific basis for maintaining portions of the Second Amended Class Action

21   Complaint under seal, and did not adequately indicate the information the parties intended to

22   redact from a publicly available copy. Id. The parties now seek to withdraw the Second

23   Amended Class Action Complaint (Dkt. #46) that was previously filed under seal.

24          For specific authority, the parties cite to Local Civil Rule 5(g):

     ORDER – 1
 1          [w]hen the court denies a motion to seal, . . . the party who is relying on the sealed
            document [may] request . . . the court withdraw the document from the record
 2          rather than unseal it. If a document is withdrawn on this basis, the parties shall not
            refer to it in any pleadings, motions or other filings, and the court will not consider
 3          it.

 4   Dkt. #49 at 2 (citing LCR 5(g)) (alterations in original). That quotation, however, omits material

 5   aspects of the cited rule. In full, the relevant rule reads as follows:

 6          When the court denies a motion to seal, the clerk will unseal the document unless
            (1) the court orders otherwise, or (2) the party who is relying on the sealed
 7          document requests in the motion to seal or response that, if the motion to seal is
            denied, the court withdraw the document from the record rather than unseal it. If
 8          a document is withdrawn on this basis, the parties shall not refer to it in any
            pleadings, motions or other filings, and the court will not consider it.
 9

10   LCR 5(g)(6) (emphasis added).

11          The parties did not “request[] in the motion to seal or response” that the Court allow the

12   document to be withdrawn if the Court did not agree to maintain the document under seal. See

13   Dkt. #44. Nor do the parties now attempt to establish a different basis justifying a court order

14   placing the Second Amended Class Action Complaint under seal. Dkt. #49. Rather, the parties

15   attach a declaration from Defendant’s Director, FPA & Treasury specifying that the portions of

16   the Second Amended Class Action Complaint they seek to hide from public view reveal

17   “confidential trade secrets.” Dkt. #49-1. The Court considers the argument overly conclusory.

18   More importantly, this is more akin to an unwarranted motion for reconsideration. See LCR 7(h)

19   (“Motions for reconsideration are disfavored. The court will ordinarily deny such motions in the

20   absence of a showing of manifest error in the prior ruling or a showing of new facts or legal

21   authority which could not have been brought to its attention earlier with reasonable diligence.”)

22   (emphasis added).

23

24

     ORDER – 2
 1         Accordingly, having reviewed the parties’ stipulated motion, the applicable legal

 2   standards, and the remainder of the record, the Court finds and ORDERS that the parties’

 3   Stipulated Motion to Withdraw Previously Filed Document (Dkt. #49) is DENIED.

 4         Dated this 24 day of March, 2020.

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
